Citation Nr: 0025074	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  97-02 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1985 to 
January 1987.  The appellant served in the army reserves 
after discharge from active duty.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified before the undersigned member of the 
Board in April 1998 and a copy of the transcript has been 
associated with the record on appeal.  This case was 
previously before the Board and was remanded for additional 
evidentiary development.  That development having been 
completed, the case is now ready for appellate review.


FINDING OF FACT

The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of service connection for a psychiatric disorder is 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1131 (West Supp. 2000); 38 C.F.R. §§ 3.303(a), 3.304 
(1999).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93 (1993).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

There are no complaints, diagnoses, or reports of treatment 
for any psychiatric problems in the veteran's service medical 
records.  The appellant left active service in January 1987.  
A report of medical examination Reserves purposes, dated in 
March 1990, shows no complaint or diagnosis of any 
psychiatric disorder.  The medical history completed by the 
appellant in March 1990 reflects that the veteran had or had 
had frequent trouble sleeping, but no depression, excessive 
worry or nervous trouble of any sort.

The veteran complained of depression in April 1991 on a Vet 
Center intake sheet.  At that time the appellant traced his 
depression to his time in the army reserves.  The appellant 
was first diagnosed with depression and chronic anxiety in 
1994 by his family physician and has since been diagnosed 
with schizoaffective personality with atypical depressive 
disorder in 1996 by a VA examiner.  In 1998, the appellant 
was diagnosed with bipolar disorder vs. dysthymic disorder.  
The appellant has been receiving treatment for his 
psychiatric disorders since 1994.  

The appellant testified at personal hearings in May 1997 and 
April 1998 and stated that his depression began in service 
during basic training when he was sent for evaluation by a 
mental health specialist and that his psychiatric disorder 
led to his separation from active duty and his separation 
from the army reserves.  

The Board finds sufficient evidence that the appellant 
currently suffers from a psychiatric disorder.  The appellant 
has been treated since 1994 for depression and chronic 
anxiety, and has been diagnosed with depression, chronic 
anxiety, and schizoaffective personality.  Therefore, the 
Board finds that the first element of a well grounded claim 
has been met for service connection for a psychiatric 
disorder.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.

The second prong of a well grounded claim is that of an 
inservice disease or injury.  The appellant's service medical 
records do not show any complaint of, diagnosis of, or 
treatment for any psychiatric disorders.  The appellant's 
report of medical history he completed in March 1990 does not 
indicate any history of psychiatric disorders, and the 
medical examination in March 1990 also found no evidence of 
any psychiatric disorders.  The appellant has stated that he 
was sent for evaluation by a mental health specialist while 
on active duty, but this is not reflected in his service 
medical records.  Similarly, the appellant testified that he 
first suffered from psychiatric disorders while in service, 
but it is not shown that he possesses the medical expertise 
to make a diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  To the extent that the appellant claims his 
psychiatric disorder began while he was in the army reserve, 
with no specific claim that it was related to a period of 
active duty for training and inactive duty for training, the 
claim is not plausible.  Therefore, the Board finds that the 
second element of a well grounded claim has not been met.  
Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.

The third element of a well grounded claim is medical 
evidence of a nexus, or link, between the inservice disease 
or injury and the current disability.  Id.  Here, there is no 
medical opinion or similar evidence indicating any such link.  
The treatment notes from the appellant's private physician do 
not indicate any etiology for the psychiatric disorder and 
there is no medical evidence of any relationship between a 
current disability and the appellant's service.  The 
appellant's physician stated in 1994 that, based on the 
appellant's history, the psychiatric disorder caused the 
appellant to leave the army reserves, but this is not 
sufficient to show a nexus between the appellant's current 
disability and his active service.  The appellant has 
asserted that he had a psychiatric disorder in service that 
led to his current disability, but it is not shown that he 
possesses the medical expertise to make a diagnosis or offer 
an opinion as to the etiology or diagnosis of a medical 
condition.  Espiritu, 2 Vet. App. 492 (1992) (Appellant 
cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) as to 
a relationship between his disability and service because lay 
persons are not competent to offer medical opinions).  
Moreover, there is no showing of continuity of symptomatology 
by competent medical authority from service discharge to the 
present.  The appellant left active service in January 1987 
and did not complain of any psychiatric disorder until 1991 
more than four years after leaving service and was not 
diagnosed with any psychiatric disorder until 1994.  The 
provisions of 38 C.F.R. § 3.303 do not afford the appellant 
relief in well grounding his claim.

In light of the above, the Board must deny the appellant's 
claim as not well grounded.  There is no evidence that he had 
a psychiatric disorder in service, and there is no competent 
medical evidence relating any current disability to service.  
As such, his claim is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999); Epps, 126 
F.3d at 1486; Caluza, 7 Vet. App.  at 506. Therefore, the 
Board cannot decide the claim on the merits.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
it).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette v. Brown, 8 Vet. App. 69 (1999).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection for tuberculosis.  The RO collected the 
appellant's service medical records from both active duty and 
reserve duty and post-service private and VA medical records.  
The RO collected records from the Social Security 
Administration.  The RO contacted the appellant and asked for 
treatment dates and an address for one of his private 
physicians but no response was received.  The appellant was 
provided a personal hearing by the RO and a hearing before 
the Board.  In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is which 
references other known and existing evidence) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is just what 
it states, a duty to assist, not a duty to prove a claim).  
It is not shown that there is other relevant evidence that 
exists.

Accordingly, the Board must deny the appellant's claim of 
service connection for a psychiatric disorder as not well 
grounded.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied, as the claim is not well grounded.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

